Smith, J.
1. “ Except in case of railroad companies, the master is not liable to one servant for injuries arising from the negligence or misconduct of other servants about the same business.” Civil Code (1910) § 3129.
2. Although employed in different departments of fluty, employees are fellow-servants within the purview of the above code-section when they are subject to the general control and direction of a common master, and are engaged in labor for’ the furtherance of the general purpose of the business in which they have contracted to serve. Falla v. Pine Mountain Granite Co., 22 Ga. App. 651 (97 S. E. 114), and cit.
(а) Thus, one employed to couple and uncouple tram-cars is a fellow-servant of an engineer in charge of the operation of the engine pulling the cars, where both servants are working for the same master and engaged in furtherance of the same business, and therefore is not entitled to recover damages from the master for injuries shown by the undisputed evidence to have been attributable to the engineer’s negligence in attempting to make repairs on the engine, caused by defects occurring after the engine had been turned over to him in good condition by the master, and that the master did not know, or have an opportunity to know, of the defects.
(б) The uneontradieted and undisputed evidence further showed that in attempting to make the repairs the engineer was acting without the scope of his duties, and therefore could not have been acting as the alter ego of the master.
3. Also, “ a servant assumes the ordinary risks of his employment, and is bound to exercise his own skill and diligence to protect himself ” (Civil Code, § 3131); and since the uncontradicted proof shows that the plaintiff was injured while attempting to make a coupling when the train was running at a high and dangerously rapid rate of speed, he assumed the hazards of his undertaking and was not entitled to recover.
4. Under the rulings made in the preceding notes a verdict for the defendant was demanded, and the court did not err in so directing.

Judgment affirmed.


Jenkins, P. J., concurs. Stephens, J., dissents.

Application for certiorari was denied by the Supreme Court.
Allen & Pottle,Sibley & Sibley, for plaintiff.
George H. Carswell, for defendant.